Exhibit 10.2
RPM INTERNATIONAL INC.
RPM INTERNATIONAL INC. 2004 OMNIBUS EQUITY AND INCENTIVE PLAN
STOCK APPRECIATION RIGHTS AGREEMENT
     THIS STOCK APPRECIATION RIGHTS AGREEMENT (the “Agreement”), is entered into
as of this 10th day of October, 2008 (the “Effective Date”), by and between RPM
International Inc., a Delaware corporation (the “Company”), and «NAME» (the
“Grantee”).
WITNESSETH:
     WHEREAS, the Compensation Committee of the Board of Directors (the
“Compensation Committee”) administers the RPM International Inc. 2004 Omnibus
Equity and Incentive Plan (the “Plan”); and
     WHEREAS, the Committee desires to provide the Grantee with Stock
Appreciation Rights under the Plan upon the terms and conditions set forth in
this Agreement;
     NOW, THEREFORE, the Company and the Grantee agree as follows:
     1. Definitions. Unless otherwise specified in this Agreement, capitalized
terms shall have the meanings attributed to them under the Plan.
     2. Grant of Stock Appreciation Rights. As of the Effective Date, the
Company grants to the Grantee «SHARES» («SHARE_NO») Stock Appreciation Rights
(“SARs”) which are units with values measured by reference to increases in the
Fair Market Value of shares of common stock, par value $.01 per share, of RPM
International Inc. (“Common Stock”) over $14.05, which is the closing price of a
share of Common Stock (as reported in the principal consolidated transaction
reporting system for the New York Stock Exchange) on the Effective Date.
     3. Exercise Dates. Except as provided in Sections 4 and 5, no SARs are
exercisable until the one (1) year anniversary of the Effective Date. Provided
that the Grantee continues to be an employee of the Company, its Subsidiaries or
Allied Enterprises until the dates set forth below, the Grantee will be entitled
to exercise the SARs in accordance with the following schedule:

 



--------------------------------------------------------------------------------



 



          Date as of Which SARs May   Percentage of SARs Which Be Exercised  
May Be Exercised
On and after October 10, 2009
    25 %  
On and after October 10, 2010
    50 %  
On and after October 10, 2011
    75 %  
On and after October 10, 2012
    100 %

So long as the Grantee shall continue to be an employee of the Company, a
Subsidiary or Allied Enterprise, the Grantee shall not be considered to have
experienced a break in continuous employment because of: (a) any temporary leave
of absence approved in writing by the Company, a Subsidiary or Allied
Enterprise; or (b) any change of duties or position (including transfer to or
from a Subsidiary).
     4. Termination of Employment.
     (a) Normal Retirement. If the Compensation Committee determines in its sole
and exclusive discretion that the Grantee’s employment with the Company, its
Subsidiaries and Allied Enterprises has terminated due to Normal Retirement, the
Grantee will have the immediate right (notwithstanding the provisions of
Section 3) to exercise all of the SARs, subject to the requirements of
Section 8. “Normal Retirement” is the Grantee’s voluntary retirement (and not
termination of employment by the Company, a Subsidiary or Allied Enterprise,
whether with or without cause) after attaining age fifty-five (55) and
completing at least five (5) consecutive years of service with the Company, its
Subsidiaries and/or Allied Enterprises prior to termination of this Agreement.
Upon Normal Retirement, the exercise rights shall terminate upon the earlier of
the date which is three (3) years after the date of such retirement or the last
day of the term of this Agreement.
     (b) Death or Total Disability. If the Grantee dies or becomes totally
disabled (within the meaning of the Company’s group long-term disability plan)
while an employee of the Company, a Subsidiary or Allied Enterprise or within
thirty (30) days of the Grantee’s having ceased to be an employee by reason of
discharge, the Grantee’s Beneficiary or Beneficiaries shall have the immediate
right (notwithstanding the provisions of Section 3) to exercise all of the SARs.
Such exercise rights shall in any event terminate upon the earlier of the date
one (1) year from the date of the Grantee’s termination of employment by reason
of death, total disability or discharge or the last day of the term of this
Agreement.
     (c) Reasons Other Than Normal Retirement, Death or Total Disability. If the
Compensation Committee determines in its sole and exclusive discretion that the
Grantee’s employment with the Company, its Subsidiaries and Allied Enterprises
has terminated for reasons other than those described in subsections (a) or
(b) above,

2



--------------------------------------------------------------------------------



 



generally the Grantee will forfeit all SARs which have not become exercisable as
of such date; provided, however, that upon written request, the Compensation
Committee in its sole and exclusive discretion may determine (but shall not be
under any obligation to determine) that additional SARs may become exercisable.
If the Compensation Committee determines in its sole and exclusive discretion
that such employment has terminated due to discharge, any accrued exercise
rights with respect to exercisable SARs will terminate upon the earlier of the
date thirty (30) days from the date of such termination of employment or the
last day of the term of this Agreement. If the Compensation Committee determines
in its sole and exclusive discretion that such employment has terminated due to
a voluntary quit, any accrued exercise rights will terminate immediately.
     5. Change in Control. If a Change in Control as defined in the Plan has
occurred or an event has occurred that the Board of Directors, in the good faith
exercise of its discretion, determines to be a Change in Control, the Grantee
shall have the immediate right (notwithstanding the provisions of Section 3) to
exercise all of the SARs, subject to the requirements of Section 8.
Notwithstanding anything in this Agreement to the contrary, in the event of a
Change in Control, the Compensation Committee may require that the Grantee
exercise the SARs within a prescribed period shorter than the term of this
Agreement or otherwise completely forfeit the SARs.
     6. Exercise of SARs. The SARs may be exercised by delivery of a completed
Notice of Exercise of SARs (obtainable from the Designated Representative)
setting forth the number of SARs being exercised to the Designated
Representative at the address listed in Section 12(i).
     7. Distributions.
     (a) Definitions.
     i. Exercise Date. The “Exercise Date” is the date that the Designated
Representative accepts delivery of a properly completed Notice of Exercise of
SARs.
     ii. Exercise Price. The “Exercise Price” is the closing price of a share of
Common Stock (as reported in the principal consolidated transaction reporting
system for the New York Stock Exchange) on the Effective Date which is set forth
in Section 2. Except as otherwise provided in Section 12(a), the Compensation
Committee cannot adjust the Exercise Price after the Effective Date.
     (b) Distribution Value. Except as may otherwise be provided in Section 8 of
this Agreement, upon exercise of SARs, the Grantee will be entitled to a
distribution equal to the product of i. and ii., where:

3



--------------------------------------------------------------------------------



 



     i. equals the number of SARs being exercised; and
     ii. equals the excess of the closing price of a share of Common Stock (as
reported in the principal consolidated transaction reporting system for the New
York Stock Exchange) on the Exercise Date over the Exercise Price.
     (c) Procedures. Except as the Compensation Committee may otherwise direct
in its sole and exclusive discretion, the Designated Representative will
distribute to the Grantee, as soon as practicable after the Exercise Date,
shares of Common Stock with a Fair Market Value equal to the distribution value
and cash in an amount equal to the value of any fractional share.
     8. Sale of Shares of Stock to Satisfy Tax Obligations. Prior to issuing
shares of stock pursuant to Section 7, the Compensation Committee will cause the
Company to retain a portion of the stock sufficient to satisfy the Grantee’s
Minimum Withholding Tax Liability (as described in Section 14 of the Plan)
resulting from the exercise of SARs. The Grantee will provide such irrevocable
Stock Powers or additional information and documentation as the Company deems
necessary to satisfy the Grantee’s Minimum Withholding Tax Liability. The
Compensation Committee will cause the Company to deliver the funds to the
appropriate taxing authorities in satisfaction of such tax liabilities. The
Compensation Committee may, in its sole and exclusive discretion, require that
any distributions to the Grantee’s Beneficiary or Beneficiaries be subject to
this tax requirement.
     9. Designation of Beneficiary. By properly executing and delivering a
Designation of Beneficiary Form to the Designated Representative at the address
listed in Section 12(i), the Grantee may designate an individual or individuals
as his or her Beneficiary or Beneficiaries under the Plan. In the event that the
Grantee fails to properly designate a Beneficiary, his or her interests under
the Plan will pass to the person or persons in the first of the following
classes in which there are any survivors: (i) spouse at the time of death;
(ii) issue, per stirpes; (iii) parents; and (iv) the executor or administrator
of estate. Except as the Compensation Committee may determine in its sole and
exclusive discretion, a properly completed Designation of Beneficiary Form shall
be deemed to revoke all prior designations upon its receipt and approval by the
Designated Representative.
     10. Non-Transferability and Certificate Legends. The SARs have not been
registered for resale under the Securities Act of 1933, as amended (the “Act”).
The SARs and any shares of Common Stock distributed to the Grantee or a
Beneficiary may not be sold, transferred or otherwise disposed of unless a
registration statement under the Act with respect to the SARs or Common Stock,
as applicable, has become effective or unless the Grantee or Beneficiary
establishes to the satisfaction of the Company that an exemption from such
registration is available. The shares of Common Stock will bear legends stating
the substance of any such restrictions, as well as any other restrictions the
Compensation Committee deems necessary or appropriate.
     11. Termination of Agreement. This Agreement will terminate on the earliest
of: (i) the date of the Grantee’s termination of employment with the Company,
its Subsidiaries or Allied Enterprises when the Grantee does not have a vested
interest in the SARs; (ii) the date

4



--------------------------------------------------------------------------------



 



immediately preceding the tenth (10th) anniversary of the Effective Date; or
(iii) such date as may be designated by the Company’s Board of Directors or
Compensation Committee. Any terms or conditions of this Agreement that the
Company determines are necessary to effectuate its purposes will survive the
termination of this Agreement.
     12. Miscellaneous Provisions.

  a.   Effect of Corporate Reorganization or other Changes Affecting Number or
Kind of Common Stock. In the event of a liquidation, recapitalization,
reorganization, redesignation or reclassification, split-up, reverse split,
merger, consolidation, stock dividend, combination, exchange for other
securities, a sale of all or substantially all assets or the like with respect
to the Company or its Common Stock, then provided that such transaction falls
within the meaning of “corporate transaction” for purposes of Treas. Reg.
Section 1.4214-1(a)(3), the Compensation Committee shall appropriately adjust
the number and kind of stock appreciation rights under this Agreement to reflect
such change. As used in this Agreement, the term “SARs” will be deemed to
include any such stock appreciation rights.     b.   Successors in Interest.
This Agreement will bind and inure to the benefit of the Company and the
Grantee, and their respective successors, assigns and legal representatives.    
c.   Integration. This Agreement, together with the Plan, constitutes the entire
agreement between the Grantee and the Company with respect to the subject matter
hereof, and may not be modified, amended, renewed or terminated, nor may any
term, condition or breach of any term or condition be waived, except pursuant to
the terms of the Plan or by a writing signed by the person or persons sought to
be bound by such modification, amendment, renewal, termination or waiver. Any
waiver of any term, condition or breach thereof will not be a waiver of any
other term or condition or of the same term or condition for the future, or of
any subsequent breach.     d.   Notice. Any notice relating to this grant must
be in writing, which may include an electronic writing.     e.   No Employment
Right Created. Nothing in this Agreement will be construed to confer upon the
Grantee the right to continue in the employment or service of the Company, its
Subsidiaries or Allied Enterprises, or to be employed or serve in any particular
position therewith, or affect any right which the Company, its Subsidiaries or
an Allied Enterprise may have to terminate the Grantee’s employment or service
with or without cause.

5



--------------------------------------------------------------------------------



 



  f.   Separability. In the event of the invalidity of any part or provision of
this Agreement, such invalidity will not affect the enforceability of any other
part or provision of this Agreement.     g.   Section Headings. The section
headings of this Agreement are for convenience and reference only and are not
intended to define, extend or limit the contents of the sections.     h.  
Amendment, Waiver and Revocation of Terms. Except as otherwise provided in the
Plan and Section 12(k) of this Agreement, the Compensation Committee may waive
any term or condition in this Agreement that could have been excluded on the
date of grant. No such waiver will be deemed to be a waiver of similar terms
under other agreements. Except as otherwise provided in the Plan and Section
12(k) of this Agreement, the Compensation Committee may amend this Agreement to
include or exclude any provision which could have been included in, or excluded
from, this Agreement on the date of grant, but only with the Grantee’s written
consent. Similarly, the Compensation Committee may revoke this Agreement at any
time except that, after execution of the Agreement and its delivery to the
Designated Representative, revocation may only be accomplished with the
Grantee’s my written consent.     i.   Plan Administration. The Plan is
administered by the Compensation Committee, which has sole and exclusive power
and discretion to interpret, administer, implement, construe and determine
benefits under the Plan and this Agreement. All elections, notices and
correspondence relating to the Plan should be directed to the Designated
Representative at:

RPM International Inc.
P.O. Box 777
2628 Pearl Road
Medina, OH 44258
Attn: Vice President, Corporate Benefits and Risk Management

  j.   Governing Law. Except as may otherwise be provided in the Plan, this
Agreement will be governed by, construed and enforced in accordance with the
internal laws of the State of Delaware, without giving effect to its principles
of conflict of laws.     k.   Internal Revenue Code Section 409A.
Notwithstanding anything in the Plan or this Agreement to the contrary, the SARs
are intended to meet any applicable requirements for exclusion from coverage
under Section 409A of the Internal Revenue Code (the “Code”) and this Agreement
shall be construed and administered accordingly. Without limiting the foregoing,
unless and until different requirements for exclusion from coverage under
Section 409A of the Code become available or effective: (1) the SARs

6



--------------------------------------------------------------------------------



 



      exercise price may never be less than the Fair Market Value of the
underlying Common Stock on the date of this Agreement (and Fair Market Value
shall be determined in a manner consistent with any applicable requirements for
exclusion from coverage); (2) only Common Stock may be delivered in settlement
of the SARs upon exercise; and (3) in no event shall the Grantee be permitted to
defer compensation relating to the SARs (except for the inherent deferral of
recognition of income until the exercise of the SARs) under the Plan or
otherwise. Furthermore, in the event that the requirements for exclusion from
coverage under Section 409A are liberalized, or different features are made
available contingent upon compliance with certain requirements, the Committee
may, in its sole and absolute discretion, amend this Agreement in a manner
consistent with those liberalized requirements or to permit the Company, the
Grantee or both to take advantage of those different features.

     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its duly authorized officer, and the Grantee has hereunto set his
hand, all as of the day and year first above written.

              GRANTEE       RPM INTERNATIONAL INC.
 
           
 
      By:    
 
           
«NAME»
          Frank C. Sullivan
 
      Its:   Chairman and Chief Executive Officer

7